Citation Nr: 1734327	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montogemery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for athletes foot. 

3.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for schizophrenia.  

5.  Entitlement to service connection for depression.  

6.  Entitlement to service connection for concentration. 

7.  Entitlement to service connection for balance.  
8.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for back problems (arthrosis).  

9.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for Chronic Obstructive Pulmonary Disease (COPD).

10.  Entitlement to service connection for carpal tunnel syndrome.  

11.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person housebound or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1970 and from February 1974 to November 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013, August 2015 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  The April 2013 rating decision came from the RO in Seattle, Washington.  Jurisdiction subsequently transferred to the Montogmery, Alabama RO.
During the pendency of the appeal, in a September 2014 rating decision, the RO granted entitlement to special monthly pension based on the need for aid and attendance.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a personal hearing before a Veterans Law Judge. 

As reflected above, this case stems from the Veteran's disagreement with multiple rating decisions and their resultant substantive appeals (VA Form 9s).

In January 2017, the Veteran's attorney submitted a letter and a VA Form 9 requesting a Board videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703 , 20.704 (2016) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.  There is no indication from the record that the Veteran has withdrawn the hearing request.  Thus, a remand is necessary in order to schedule a Board videoconference hearing as requested. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700 , 20.703, 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




